Citation Nr: 0206218	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  00-24 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability claimed as secondary to service-connected right 
and left knee disabilities.  

2.  Entitlement to a higher rating for a right knee 
disability, rated 10 percent from October 17, 1996 and 20 
percent from August 24, 2000.  

3.  Entitlement to a higher rating for a left knee 
disability, rated 10 percent from October 17, 1996 and 20 
percent from August 24, 2000.  

[The Board will later issue a separate decision on the issue 
of entitlement to an increase in a 10 percent rating for 
hypertensive heart disease with a history of hypertension.]  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971 and from October 1974 to September 1977.  

A September 1997 RO decision denied service connection for a 
bilateral knee disability.  A January 1999 RO decision re-
characterized the veteran's service-connected hypertension as 
hypertensive cardiovascular (heart) disease with a history of 
hypertension, and denied an increase in a 10 percent rating 
for such condition.  Service connection was also denied for a 
low back disability.  The veteran appealed these issues to 
the Board of Veterans' Appeals (Board), and he testified at a 
Board videoconference hearing in February 2000.  In a May 
2000 decision, the Board granted service connection for a 
bilateral knee disability, and denied direct service 
connection for a low back disability.  The Board remanded the 
issue of an increased rating for hypertensive heart disease 
with a history of hypertension to the RO for additional 
development.  

A July 2000 RO decision promulgated the Board's grant of 
service connection for right and left knee disabilities.  The 
RO also made service connection for right and left knee 
disabilities effective from October 17, 1996, and from that 
date assigned a 10 percent rating for the right knee and a 10 
percent rating for the left knee.  The veteran then appealed 
for higher ratings for the right and left knee disorders.  A 
May 2001 RO decision denied secondary service connection for 
a low back disability claimed as related to the service-
connected right and left knee disabilities, and the veteran 
appealed that determination.  The RO also granted higher 
ratings of 20 percent for the right knee disability and 20 
percent for the left knee disability, both effective August 
24, 2000.  The veteran continues to appeal for higher ratings 
for bilateral knee disabilities.  

The Board is undertaking additional development as to the 
issue of entitlement to an increase in a 10 percent rating 
for hypertensive heart disease with a history of 
hypertension, pursuant to the authority granted by 67 
Fed.Reg. 3,099, 3,104 (Jan. 23, 2002)(to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing such issue.  


FINDINGS OF FACT

1.  The veteran's low back disability was not caused or 
permanently worsened by his service-connected right and left 
knee disabilities.  

2.  The RO has rated the veteran's service-connected right 
knee disability (patellofemoral syndrome) as 10 percent from 
October 17, 1996 (the effective date of service connection) 
to August 24, 2000, and 20 percent since August 24, 2000.  
The current degree of right knee disability has persisted 
since the effective date of service connection, and since 
then the right knee disability, including arthritis, is 
manifested by limitation of motion no worse than flexion 
limited to 30 degrees and extension limited to 15 degrees, 
with no recurrent subluxation or lateral instability.  

3.  The RO has rated the veteran's service-connected left 
knee disability (patellofemoral syndrome) as 10 percent from 
October 17, 1996 (the effective date of service connection) 
to August 24, 2000, and 20 percent since August 24, 2000.  
The current degree of left knee disability has persisted 
since the effective date of service connection, and since 
then the left knee disability, including arthritis, is 
manifested by limitation of motion no worse than flexion 
limited to 30 degrees and extension limited to 15 degrees, 
with no recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to or the 
result of service-connected right and left knee disabilities.  
38 C.F.R. § 3.310 (2001).  

2.  From October 17, 1996 to August 24, 2000, the veteran's 
right knee disability was 20 percent disabling, and since 
August 24, 2000, the right knee disability has been no more 
than 20 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2001).  

3.  From October 17, 1996 to August 24, 2000, the veteran's 
left knee disability was 20 percent disabling, and since 
August 24, 2000, the left knee disability has been no more 
than 20 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1969 to 
September 1971 and from October 1974 to September 1977.  His 
service medical records for his first period of service do 
not refer to a low back problem.  The service medical records 
for such period do indicate he was treated for bilateral knee 
problems.  

The veteran underwent a VA general medical examination in 
June 1973.  He reported that when he would get up in the 
morning, he would have stiffness in his back.  He also stated 
that his knee hurt.  The diagnosis was right knee pathology, 
not found to be present at the time of the examination.  A 
low back disorder was not diagnosed.  

The service medical records for the veteran's second period 
of service, from October 1974 to September 1977, indicate 
that he was seen a few times for episodes of low back strain.  
On a medical history form at the time of an August 1977 
separation examination, he checked that he did not have 
recurrent back pain.  The August 1977 objective examination 
report included notations that the spine and musculoskeletal 
system were normal.  

On a medical history form, dated in August 1981, apparently 
for National Guard purposes, the veteran also checked that he 
did not have recurrent back pain.  

In November 1983, the veteran filled out and signed a tire 
company's "preplacement/reemployment" health evaluation 
form and denied ever having had back trouble or "lumbago."  

Private treatment records dated from November 1983 to 
November 1995 show that the veteran was treated for multiple 
disabilities including back problems and injuries.  A July 
1984 accident and medical case record from Uniroyal, Inc., 
noted that the veteran suffered a contusion of the upper back 
after a door which was propped up against a wall fell against 
his back.  A September 1984 entry noted that the veteran 
reported that this back started hurting again approximately 
three weeks earlier.  Another September 1984 entry noted that 
the veteran reported a back injury in July 1984 and that he 
complained of pulling pain in the lumbar area of the back 
which was not severe.  The assessment was low back strain.  A 
September 1990 entry noted that the veteran was seen for pain 
in the lower back.  The pain was attributed to an injury.  

A May 1992 report of an magnetic resonance imaging (MRI) 
study noted that the veteran had a history of low back and 
right leg pain.  The impression indicated that there was 
diffuse disc protrusion without frank herniation seen at L4-
L5, which extended to the right, and could possibly encroach 
upon the exiting L4-L5 root and contributed to the veteran's 
symptoms.  It was also reported that the roots appeared to 
exit normally at that level and that a definite impingement 
could not be confirmed by the MRI.  A June 1992 report from 
the Hughston Orthopedic Clinic noted that the veteran 
sustained an injury at work in May 1992 when he was pulling a 
tire off an assembly line and that he had acute pain in the 
knee, lower back, and right arm.  The veteran also reported 
that he had hurt his back several years ago and that such had 
given him intermittent problems.  The impression was cervical 
spine sprain.  An August 1992 report from such facility noted 
that the veteran had continued pain in the neck down both 
arms to the elbows and at times tingling in his hand.  Low 
back and bilateral leg pain to the knees was also noted.  The 
report indicated that the veteran sustained an injury in May 
1992 after pulling a tire.  It was reported that the veteran 
had previous low back problems dating back to 1984 and that 
they were still covered as a compensation injury.  It was 
further noted that since the May 1992 injury, the veteran's 
low back pain had increased and that he had developed new 
pain in the neck which was originally into the right arm.  
The impression was neck, low back pain, etiology unclear; 
abnormal magnetic resonance imaging study; and cervical 
spondylosis.  Another August 1992 report noted that the 
veteran continued to have symptoms in his low back.  The 
neurological examination was noted to be normal.  

A September 1992 examination report signed by W. E. Adams, 
M.D., noted that the veteran was injured on the job in May 
1992.  The veteran reported that he had been told that he had 
ruptured discs in his neck and a ruptured disc in his back.  
The subscribing physician noted that he had reviewed the MRI 
scans and that in his opinion that there was no true 
herniated discs, but instead only some desiccation of discs 
in the cervical spine and lumbar spine which was physiologic.  
The impression was pain of questionable etiology.  An April 
1993 emergency department record from East Alabama Medical 
Center indicated that the veteran was involved in a motor 
vehicle accident.  He reported low back pain and left 
shoulder pain with the pain radiating to the neck.  The 
assessment was lumbar strain secondary to a motor vehicle 
accident.  A May 1993 emergency room report from the East 
Alabama Medical Center noted that the veteran was involved in 
another car accident in May 1993 in which he was thrown from 
the car and that his primary complaints were neck pain and 
severe facial pain.  The impression, at that time, included 
multiple cervical spine fractures; multiple facial fractures; 
renal contusion with gross hematuria on urinalysis; hard 
palate laceration secondary to dentures; and multiple 
abrasions and contusions.  

The veteran underwent a VA general medical examination in 
December 1995.  It was noted, as to history, that he was 
involved in an automobile accident in 1993 and that he had 
suffered multiple fractures of the neck and face and 
underwent maxillofacial plastic surgery.  The veteran 
reported that he continued to have pain in the face, neck, 
and shoulder as well as headaches and memory changes.  The 
veteran complained of low back pain which had increased since 
the "1995" accident.  It was noted that the low back pain 
radiated into the lower extremities.  The diagnoses included 
low back pain syndrome with left radiculopathy.  

Records from the Social Security Administration indicate that 
the veteran was receiving disability compensation and that he 
had been disabled since May 1993.  

A claim for service connecton for a bilateral knee disorder 
was received by the RO on October 17, 1996.

VA treatment records dated from May 1996 to June 1998 reflect 
that the veteran was treated for knee and other problems.  A 
January 1997 consultation report noted that the veteran 
complained of knee pain.  The examiner noted that examination 
of the knees showed no effusion.  However, the examiner noted 
that there was tenderness on increased range of motion on any 
movements attempted.  The examiner stated that there was an 
exaggerated pain response and that the veteran was fearful of 
range of motion.  The impression included myalgia.  A May 
1998 entry indicated that the veteran was seen with 
complaints of left knee pain and swelling.  It was noted that 
an examination of showed swelling with effusion and that X-
rays showed no evidence of overt findings of degenerative 
joint disease.  The impression was acute effusions, left 
knee.  A May 1998 radiological report noted an impression of 
normal right and left knee.  

Private treatment records dated from April 1996 to October 
1998 show that the veteran continued to receive treatment for 
multiple ailments including low back and knee problems.  An 
April 1996 entry from R. Powers, M.D., noted that the veteran 
was seen primarily for a backache.  The impression was back 
pain.  A December 1996 entry noted that the veteran was seen 
with several complaints including problems with his knees.  
Dr. Powers noted that on the veteran had pain in both knees 
with flexion and extension and that no definite effusion was 
noted.  A March 1998 entry noted that the veteran complained 
of soreness in his knee.  On examination, there was pain on 
flexion/extension of both knees.  An August 1998 unidentified 
treatment entry noted that the veteran complained of back 
pain for a few weeks.  He reported that the pain was getting 
worse and that it was radiating down into the right leg with 
weakness.  An August 1998 radiological report from Lanier 
Memorial Hospital, as to the veteran's lumbar spine, related 
an impression of minimal degenerative osteophyte formation at 
L5 and minimal degenerative disc narrowing at L4-L5.  An 
August 1998 MRI of the lumbar spine indicated an impression 
of asymmetric disc bulge to the right at the L4-L5 level 
resulting in right-sided neuroforaminal canal compromise and 
abutment of the exiting nerve.  The remainder of the study 
was noted to be normal.  An October 1998 treatment entry from 
Dr. Slavich noted that the veteran complained of chronic back 
pain with the pain occasionally radiating into the legs.  The 
veteran also reported that his knees were bothering him.  

The veteran underwent a VA spine examination in October 1998.  
He complained of pain and stiffness in the low back with pain 
radiating to the lower extremities.  The veteran reported 
that he injured his back in 1969 and also in 1984.  The 
diagnoses were chronic low back pain secondary to a disk 
bulge to the right, spondylosis of L4-L5, and osteophyte 
formation at L5.  

Private treatment records dated from January 1999 to June 
1999 are on file.  A March 1999 entry from Dr. Powers noted 
that the veteran complained of pain in his shoulders, neck, 
hips, and knees, and that he was wearing knee supports.  A 
March 1999 radiological report related an impression of a 
negative knee examination.  An April 1999 report from Dr. 
Powers noted that the veteran reported that he was having the 
most pain in his back and knees.  He stated that the back was 
worse when sitting, and that when driving, his knees would 
give him a lot of trouble.  Dr. Powers indicated that the 
veteran had tender points along the scapular, dorsal and 
lumbar spine number 10 as well as lumbosacral spasms.  It was 
noted that the knees had pain on flexion/extension.  The 
impression included arthritis, unclassified, probable mild 
indolent degenerative arthritis, and a chronic nerve problem.  

The veteran underwent a VA orthopedic examination in July 
1999.  The examiner indicated that the veteran's claims 
folder was available.  It was noted that the veteran reported 
that if he would sit for a long time, more than fifteen to 
twenty minutes, or if he stood in one place for more than ten 
to fifteen minutes, his knees would hurt.  It was noted that 
the veteran was seen by orthopedics in May 1999 and that X-
rays of both knees were normal.  The examiner stated that 
examination of both lower extremities showed that reflexes 
were present, but that they were sluggish and that there was 
no edema or varicosities.  The examiner reported that 
regarding the veteran's knees, on the right, he could get to 
the range from 0 to 120 degrees and then there were 
complaints of pain.  The examiner stated that there were 
coarse crepitations palpable.  Additionally, the examiner 
noted that the medial, lateral, and anteroposterior stability 
was normal and that the popliteal fossa was also normal.  The 
examiner reported that there was no evidence of any 
subluxation and that the Lachman's and McMurray's tests were 
negative.  As to the left knee, it was noted that the 
Lachman's and McMurray's tests were negative and that the 
medial and lateral stability was normal.  The examiner 
reported that the drawer sign was negative and coarse 
crepitations were palpable.  A range of motion was not 
provided as to the left knee.  The examiner indicated that 
the bilateral patellofemoral syndrome test was positive and 
that the straight leg raising test was negative, bilaterally.  
The examiner stated that the veteran ambulated with the 
tendency of keeping the knees somewhat flexed to the range of 
5 to 10 degrees and that there was bilateral listing.  The 
examiner also remarked that he did not discover any active 
inflammation of the knees to palpation.  The diagnoses were 
bilateral knee patellofemoral syndrome and the probability of 
reactive arthritis, especially depending on the lab report 
findings.  

At a February 2000 Board videoconference hearing, the veteran 
said that he presently had traumatic arthritis in his knees.  
He also reported that he injured his back during basic 
training and that he received treatment for his back at 
various other times during service.  He further reported that 
he received treatment for his back disability after service.  
The veteran stated that he had bulging discs in his back.  

Private treatment records dated from July 1999 to April 2000 
are on file.  A February 2000 private treatment record from 
Dr. Powers noted that the veteran was seen with complaints of 
lots of pain in his back and knees.  It was noted that the 
veteran felt the pain in his lower back may have been 
aggravated because of the way he had to walk.  Dr. Powers 
noted that the veteran had pain on flexion/extension of both 
knees although he palpated no effusion or popliteal cysts.  
The diagnoses included osteoarthritis involving the knees and 
degenerative disc disease of the lumbar spine.  

A May 2000 Board decision granted service connection for 
right and left knee disorders, and denied direct service 
connection for a low back disorder.  A July 2000 RO decision 
promulgated the Board's grant of service connection for right 
and left knee disabilities.  The RO also made service 
connection for right and left knee disabilities effective 
from October 17, 1996, and from that date assigned a 10 
percent rating for the right knee and a 10 percent rating for 
the left knee.  The veteran appealed for higher ratings for 
the right and left knee disabilities, and his notice of 
disagreement was received by the RO on August 24, 2000.  

Private treatment records dated from August 2000 to December 
2000 indicate that the veteran continued to receive treatment 
for low back and knee problems.  A December 2000 report from 
Dr. Powers noted that the veteran had patella-femur 
osteoarthritis involving both knees.  It was reported that 
the veteran was wearing knee braces and that he stated that 
he was not doing any better.  On examination, the veteran did 
not remove his knee braces.  Dr. Powers reported that the 
veteran was able to extend his knees to 180 degrees with some 
degree of pain.  Dr. Powers further noted that he was able to 
flex both of the veteran's knees about 30 to 35 percent 
(goniometry not used) with some degree of pain and that he 
did not push it further than that.  The knees did not appear 
to be swollen, reddened, or hot.  The veteran complained of 
pain in both ankles, but also complained of pain all over.  
The impression included patella-femur-tibial 
osteoarthritis/tendinitis of both knees; fibromyalgia; 
bursitis/tendinitis; and early degenerative disc disease of 
the lumbar spine, mechanical, probably as the result of his 
knees and weight.  A December 2000 statement from Dr. Slavich 
noted that the veteran had been diagnosed with problems 
including osteoarthritis involving the lower extremities and 
early degenerative disc disease of the lumbar spine.  

In a December 2000 statement, the veteran reported that he 
had pain, instability, and swelling of both knees as well as 
problems standing and walking.  He stated that he had been 
issued a whirlpool and a chair lift from prosthetics.  

In January 2001, the veteran submitted his claim for service 
connection for a low back disability as secondary to his 
service-connected right and left knee disabilities.  

The veteran underwent a VA orthopedic examination in January 
2001.  It was noted that he brought some records with him 
from his provider and that he reported that he was seeing a 
rheumatologist, Dr. Powers.  The examiner reviewed records 
from Dr. Powers including the December 2000 report noted 
above.  The examiner reported that the veteran walked with a 
very broad based gait and that he was wearing bilateral 
hinged knee braces, but was not using a cane or crutches.  It 
was noted that the veteran took the braces off for the 
examination.  The examiner reported that the veteran could 
sit on the examination with his knees in flexion at 90 
degrees, but that he was unable to extend either leg to 0 
degrees.  The examiner noted that when he put the veteran in 
a supine position down on the table, he was not able to do 
that either because he had pain in his back and pain in his 
knees and pain essentially everywhere.  The examiner noted 
that he could not flex past 20 to 30 degrees and that he 
measured them.  The left knee was 20 degrees and the right 
knee was 30 degrees.  The examiner stated that he was not 
able to do any active range of motion on the veteran.  It was 
noted that there was no fluid and no swelling.  The examiner 
indicated that there was no heat in the knees but that they 
were tender.  The veteran had tenderness in all areas of the 
knee including direct pressure on the patella itself.  It was 
noted that the veteran had a history of tibial femoral 
osteoarthritis and bursitis and fibromyalagia.  The examiner 
reported that an X-ray of the knees showed bilateral 
degenerative joint disease.  The diagnosis was chronic 
bilateral knee pain with moderate-severe functional 
impairment and degenerative joint disease by X-ray.  

Private treatment records dated from January 2001 to May 2001 
are on file.  A March 2001 entry from the Vester Health 
Center noted that the veteran complained of severe back pain 
recently with the pain down the left leg.  The impression 
included low back pain, lumbar disc disease, and lumbar 
radiculopathy.  A May 2001 treatment entry from Dr. Powers 
noted that the veteran continued to have significant pain in 
his back.  It was also reported that the veteran wore knee 
braces and reported that his back pain was becoming more and 
more painful.  The diagnoses included patella/femur/tibial 
osteoarthritis; tendinitis of both knees, right worse than 
the left; fibromyalgia; and early degenerative disc disease 
of the lumbar spine, probably made worse by the veteran's 
weight and the change in walking due to his knees.  

A May 2001 RO decision denied secondary service connection 
for a low back disability claimed as related to the service-
connected right and left knee disabilities.  The RO also 
granted a higher rating of 20 percent for the veteran's 
service-connected right knee disability and a higher rating 
of 20 percent for his service-connected left knee disability, 
both effective August 24, 2000 (the date of filing a notice 
of disagreement with the initial evaluations assigned).

Private medical records dated from June 2001 to September 
2001 refer to treatment for back and knee disabilities.  An 
August 2001 statement from A. Vester, M.D., noted that he had 
followed the veteran since January 2001.  It was noted that 
the veteran was most troubled by knee pain and low back pain 
and that he also had diffuse musculoskeletal pain.  Dr. 
Vester noted that the veteran was diagnosed with fibromyalgia 
in 1999.  Dr. Vester stated that it was his opinion that the 
veteran was severely limited to the point of being 
functionally incapacitated by his musculoskeletal disorders 
and that such included his knee disease which may have 
exacerbated his back disorder and fibromyalgia.  Dr. Vester 
remarked that the veteran was frequently rendered bed-bound 
due to his medical problems and that his prognosis for the 
long term was quite poor.  A September 2001 treatment entry 
from Dr. Powers noted that the veteran was wearing a new type 
of knee brace.  Dr. Powers commented that from a 
rheumatological point of view, he thought that as a result of 
the veteran's walking mechanics and his weight, the knee 
brace obviously helped his knee pain, but it changed his back 
mechanics to the point that he thought his back problems were 
a result of his knees.  

VA treatment records dated from July 2001 to September 2001 
are on file.  

The veteran underwent a VA spine examination in November 
2001.  The examiner provided reviewed the veteran's medical 
history.  It was noted that the veteran's present complaints 
included pain in both knees, right greater than the left, 
with a sense of pressure in his back.  The veteran reported 
that his knees and back were in "constant pain".  It was 
reported that the veteran wore braces on both knees and lower 
back and that he used a cane.  The examiner noted that 
flexion of the knees and hip caused severe back pain.  The 
examiner reported that examination of the knees revealed no 
instability or masses.  There was no tenderness except of the 
patellofemoral discomfort with mild crepitus bilaterally.  
The examiner noted that range of motion could not be 
determined because of pain in the back.  The examiner noted 
that the entire spine when palpated caused the veteran pain 
and that the pain extended into both thighs to just about the 
level of the knees.  The examiner noted that X-rays of the 
spine revealed a totally normal spine with normal disk spaces 
throughout and no signs of any facet arthritis or any other 
abnormality noted.  It was reported that X-rays of both knees 
showed no bone or joint abnormalities and no signs of 
degenerative arthritis or loose joint bodies.  The examiner 
commented that after reviewing the file, it was his opinion 
that the veteran presented with generalized pain, the nature 
of which was difficult to ascertain.  The examiner remarked 
that there was much in the examination that was inconsistent 
with any organic problem and appeared to have a significant 
functional component.  The examiner stated that he did not 
feel that the veteran's non-service-connected low back 
disorder had in any way been aggravated by his service-
connected bilateral knee disorder.  Further, the examiner 
indicated that it was his opinion that the increased 
manifestations of the non-service-connected back disorder 
were not due to the service-connected bilateral knee 
condition or disability.  The examiner noted that he could 
not find any aspects of the low back disorder that could be 
related to the effects of the service-connected knee 
condition.  

At a December 2001 Board videoconference hearing, the veteran 
testified that his knees hurt and would swell all the time.  
He stated that the pain was under the kneecap.  He said that 
he had to wear two braces to support his knees and that 
sometimes they would give out.  He noted that he could not 
walk anywhere without pain and that he had problems with 
walking stairs.  The veteran reported that he had fallen when 
his knees gave out on him.  He stated that his right knee was 
worse than his left knee.  The veteran further testified that 
his treating physician had told him that his back problems 
were due to his knees.  He noted that he was in constant back 
pain.  The veteran's wife testified in support of his claim.  

Private and VA treatment records dated from October 2001 to 
January 2002 show continued treatment for low back and knee 
complaints.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

A.  Secondary Service Connection for a Low Back Disability 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The Board notes that service connection for a low back 
disability on a direct basis has already been denied by the 
Board in May 2000 and that decision is final.  The veteran 
now claims secondary service connection for a low back 
disability which he asserts is a result of his service-
connected right and left knee disabilities.  

Some of the 2000 records from Dr. Powers and Dr. Vester 
contain some statements that the veteran's low back problem 
may be related partly to his knees.  However, these private 
medical statements are equivocal, do not account for the 
post-service low back injuries, and rely heavily on the 
veteran's unsubstantiated history that his service-connected 
bilateral knee problems were causing or contributing to his 
low back disorder.  Given such circumstances, the Board finds 
these medical statements have low probative value in 
establishing secondary service connection for a low back 
disability.  See Godfrey v. Brown, 8 Vet.App. 113 (1995); 
Reonal v. Brown, 5 Vet.App. 458 (1993); Swann v. Brown, 5 
Vet.App. 229 (1993). 

The veteran underwent a VA spine examination in 2001.  The 
examiner reviewed the veteran's medical history which was 
discussed in detail.  It was noted that the veteran presented 
with generalized pain, the nature of which was difficult to 
ascertain and that there was much in the examination that was 
inconsistent with any organic problem and appeared to have a 
significant functional component.  The examiner stated 
specifically that he did not feel that the veteran's non-
service-connected low back disorder had in any way been 
aggravated by his service-connected bilateral knee disorder.  
Further, the examiner indicated that it was his opinion that 
the increased manifestations of the non-service-connected 
back disorder were not due to the service-connected bilateral 
knee condition and that he could not find any aspects of the 
low back disorder that could be related to the effects of the 
service-connected knee condition.  The VA examiner 
specifically addressed the veteran's entire medical history 
and provided a detailed rationale for his opinion.  
Therefore, the Board finds the opinion provided by the VA 
examiner is more probative than the opinions provided by Dr. 
Powers and Dr. Vestor.  

The veteran asserts that his low back disability was either 
caused by or aggravated by his service-connected right and 
left knee disabilities.  However, the veteran, as a layman, 
is not competent to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

The weight of credible evidence establishes that the 
veteran's low back disability was not caused or permanently 
worsened by his service-connected right and left knee 
disabilities.  As a low back disability is not proximately 
due to or the result of service-connected right and left knee 
disabilities, secondary service connection is not in order.  
The preponderance of the evidence is against the claim, and 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

B.  Higher Rating for Right and Left Knee Disabilities

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
rating.  A 10 percent rating requires that flexion be limited 
to 45 degrees.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
rating.  A 10 percent rating requires that extension be 
limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

This is an initial rating case, on the granting of service 
connection, and thus consideration must be given to different 
percentage ratings for different periods of time based on the 
facts found (so-called "staged ratings").  Fenderson v. West, 
12 Vet.App. 119 (1999).

The RO has rated the service-connected right and left knee 
disabilities (patellofemoral syndrome) as 10 percent per knee 
from October 17, 1996, which is the effective date of service 
connection, being the date the claim for service connection 
was filed, more than a year after service.  See 38 U.S.C.A. 
§ 5110.  The RO assigned a higher rating of 20 percent per 
knee effective August 24, 2000, which is the date of filing a 
notice of disagreement with the initial ratings on the 
granting of service connection.  However, the Board finds no 
basis for the date of a notice of disagreement being the date 
for a higher "staged-rating."  

The 20 percent rating per knee was based on the RO's 
determination that each knee is manifested by limitation of 
motion no worse than flexion limited to 30 degrees and 
extension limited to 15 degrees, with no recurrent 
subluxation or lateral instability.  

A review of the evidence since the effective date of service 
connection (October 17, 1996) discloses no significant change 
in the severity of the right and left knee conditions.  The 
Board finds that the separate "staged ratings" of 10 
percent and 20 percent which the RO assigned for the right 
and left knee disabilities are not warranted by the facts in 
this case.  Accepting the RO's analysis that the veteran's 
right and left knee disorders are each currently 20 percent 
disabling, the Board finds that such 20 percent rating should 
start with the effective date of service connection, October 
17, 1996, since the current level of disability has persisted 
since that date.  Thus the Board grants a 20 percent rating 
for the right knee disability and a 20 percent rating for the 
left knee disability for the period from October 17, 1996 to 
August 24, 2000.  

The Board has also considered whether ratings higher than 20 
percent per knee are warranted during any period of time 
since the effective date of service connection.  The medical 
evidence since the effective date of service connection is 
mixed as to whether arthritis of the knees is confirmed by X-
rays (the latest VA examination included negative X-rays).  
Even assuming arthritis of the knees is present, and 
considering the effects of pain on use of the knees, the 
range of motion reported in the examination and treatment 
records simply does not meet the standards for a rating in 
excess of 20 percent under the limitation-of-motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet.App. 
202 (1995).  

The veteran maintains that he has instability of his knees.  
Yet repeated specific medical tests have shown no subluxation 
or lateral instability of either knee.  Thus separate ratings 
for instability under Code 5257 are not warranted.  See 
VAOPGCPREC 23-97 and 9-98.

The preponderance of the evidence is against a rating in 
excess of 20 percent for either knee during any period of 
time since the effective date of service connection.  The 
benefit-of-the-doubt doctrine is not applicable to that 
aspect of the claims, and ratings higher than 20 percent for 
the right knee and 20 percent for the left knee are not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  As noted, however, the Board has found 
that the current 20 percent rating for the right knee 
disability and the current 20 percent rating for the left 
knee disability are to start with the effective date of 
service connection.  


ORDER

Secondary service connection for a low back disability is 
denied.  

A higher rating of 20 percent for a right knee disability, 
for the period from October 17, 1996 to August 24, 2000, is 
granted; a rating higher than 20 percent for the right knee 
disability, for the period since August 24, 2000, is denied.  

A higher rating of 20 percent for a left knee disability, for 
the period from October 17, 1996 to August 24, 2000, is 
granted; a rating higher than 20 percent for the left knee 
disability, for the period since August 24, 2000, is denied.  





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

